92 N.Y.2d 1041 (1999)
In the Matter of K., Appellant. State Commission on Judicial Conduct, Respondent.
Court of Appeals of the State of New York.
Submitted December 21, 1998
Decided January 12, 1999.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the Court does not have jurisdiction to entertain this appeal from the order of the State Commission on Judicial Conduct denying appellant's motion to dismiss the formal written complaint (see, NY Const, art VI, § 22; Judiciary Law § 44).